United States Court of Appeals
                                                                  Fifth Circuit
                                                                F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                   April 12, 2006

                                                             Charles R. Fulbruge III
                                                                     Clerk
                              No. 05-50410
                          Conference Calendar



UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

IVY LEE GREEN,

                                       Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                        USDC No. 7:04-CR-114-ALL
                          --------------------

Before JONES, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Ivy Lee Green has moved

for leave to withdraw and has filed a brief in accordance with

Anders v. California, 386 U.S. 738 (1967).      Our independent

review of the record, counsel’s brief, and Green’s response shows

that there are no nonfrivolous issues for appeal.     Accordingly,

the motion for leave to withdraw is GRANTED, counsel is excused

from further responsibilities herein, and this appeal is

DISMISSED.     See 5TH CIR. R. 42.2.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.